                                                                     JS-6




           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA


DYNAMIC MANAGEMENT
SERVICES, LLC,                    CV 18-6315 DSF (SSx)
      Plaintiff,
                                  JUDGMENT
               v.

BRIONNE GILLION, et al.,
      Defendants.



  The Court having dismissed this action for failure to prosecute,

  IT IS ORDERED AND ADJUDGED that Plaintiff take nothing
and that the action be dismissed.

  IT IS SO ORDERED.


Date: January 3, 2019             ___________________________
                                  Dale S. Fischer
                                  United States District Judge
